DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 23 Jun 2021 for application number 16/118,569. The Office hereby acknowledges receipt of the following and placed of record in file: Applicant Arguments/Remarks, and Claims.
Claims 1, 4-9, 11, 14-15, and 21-30 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 19 Mar 2021 and 21 Apr 2021 were filed before the mailing of this Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 9 is objected to because of the following informalities:  claim 9 recites “element configuration” in line 26, where “the element configuration” seems more appropriate.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  claim 23 seems to repeat claim limitations.  Appropriate correction is required.

Examiner’s Note

Applicant is reminded to follow the following requirements for claims, as expressed in 37 CFR 1.121:
	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-8, and 29  is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. [hereinafter as Adams] (US 2015/0187015 A1) in view of Mars et al. [hereinafter as Mars] (US 2019/0130244 A1) in view of Hamburg et al. [hereinafter as Hamburg] (US 2014/0056540 A1).
In reference to claim 1, Adams teaches a computing platform comprising: at least one processor;
a communication interface communicatively coupled to the at least one processor; and memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to:
establish, with a user device, a first wireless data connection [Fig. 1, paras 0034-0039 disclose various computing devices able to be connected via a plurality of wireless connections]; 
receive, from the user device and via the first wireless data connection, a request to access a selectable item availability output [Figs. 3-13, paras 0044-0054 disclose an interface, e.g. selectable item availability output, which facilitates a user in obtaining an insurance quote];
generate one or more commands to cause display of the selectable item availability output [Figs. 3-13, paras 0044-0054 disclose an interface, e.g. selectable item availability output, which facilitates a user in obtaining an insurance quote; a user may navigate through options, which then provide further interfaces to facilitate obtaining an insurance quote];
send, to the user device and along with the one or more commands to cause display of the selectable item availability output, selectable item availability output information [Figs. 3-13, paras 0044-0054 disclose various information presented on an interface], wherein the selectable item availability output information includes: specified information to be displayed on the selectable item availability output using an element configuration, wherein the element configuration refers to a format or an order of elements [Fig. 6, para 0047 discloses various input formats such as text boxes, drop-downs, etc., each which potential specified values, for instance the date, state, etc.; Fig. 8, para 0049 also discloses a similar interface];
receive, from a switchboard output control computing platform [Fig. 1, paras 0034-0039 disclose various computing devices able to be connected via a plurality of wireless connections], a selectable item availability configuration output comprising a configuration update to the selectable item availability output [Fig. 8, para 0049 discloses that depending on a user’s inputs, the questions displayed as selections, e.g. selectable item availability configuration output, are updated and presented to a user], wherein the configuration update comprises a modification to the element configuration for the selectable item availability output [Fig. 6, para 0047 discloses various input formats such as text boxes, drop-downs, etc., each which potential specified values, for instance the date, state, etc.; Fig. 8, para 0049 also discloses a similar interface; Fig. 8, para 0049 discloses that depending on a user’s inputs, the questions displayed as selections, e.g. selectable item availability configuration output, are updated and presented to a user];
receive, from a content output control computing platform, a selectable item availability content output comprising a content update to the selectable item availability output [Figs. 3-13, paras 0044-0054 disclose the ability for a user to enter various information about the driver, vehicles, etc.], wherein the content update comprises a modification to the specified information to be displayed on the selectable item availability output using the element configuration [Fig. 6, para 0047 discloses various input formats such as text boxes, drop-downs, etc., each which potential specified values, for instance the date, state, etc.; Fig. 8, para 0049 also discloses a similar interface];
generate, via machine learning algorithms and datasets, based on the selectable item availability configuration output, and based on the selectable item availability content output, an updated selectable item availability output [para 0041 discloses using an algorithm to determine a recommended insurance product, based on various information about the driver, vehicles, etc.; Fig. 8, para 0049 discloses that depending on a user’s inputs, the questions displayed as selections, e.g. selectable item availability configuration output, are updated and presented to a user];
receive, from the user device and via the first wireless data connection, a second request to access the selectable item availability output [Figs. 3-13, paras 0044-0054 disclose a series of interfaces updates depending on the navigation and inputting of data of and by the user];
generate one or more commands to cause display of the updated selectable item availability output [Figs. 3-13, paras 0044-0054 disclose an interface, e.g. selectable item availability output, which facilitates a user in obtaining an insurance quote; a user may navigate through options, which then provide further interfaces to facilitate obtaining an insurance quote]; and
send, to the user device and along with the one or more commands to cause display of the selectable item availability output, the updated selectable item availability output [Figs. 3-13, paras 0044-0054 disclose a series of interfaces updates depending on the navigation and inputting of data of and by the user].
However, while Adams teaches an element configuration [Fig. 6, para 0047 discloses various input formats such as text boxes, drop-downs, etc., each which potential specified values, for instance the date, state, etc.; Fig. 8, para 0049 also discloses a similar interface], Adams does not explicitly teach identify a complexity of the modification to the element configuration; determine, based on a comparison of the complexity of the modification to the element configuration to a first predetermined complexity threshold; identify a complexity of the content update; determine, based on a comparison of the complexity of the content update to a second predetermined complexity threshold.
Mars teaches identify a complexity of the modification to the element configuration; determine, based on a comparison of the complexity of the modification to the element configuration to a first predetermined complexity threshold; identify a complexity of the content update; determine, based on a comparison of the complexity of the content update to a second predetermined complexity threshold [paras 0024-0032 discloses the process of user input data exceeding a complexity threshold, generating a classification label, identifying multiple distinct slot classification labels, and updating input data; Note: 
It would have been obvious to one of ordinary skill in art, having the teachings of Adams and Mars before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Adams to include the functionality as taught by Mars in order to obtain an input-output system in which output may be generated based on a complexity threshold. 
One of ordinary skill in the art wanted to be motivated to obtain an input-output system in which output may be generated based on a complexity threshold to provide a flexible virtual assistant solution for effectively and conversantly interacting with a user [Mars, para 0006].
However, Adams and Mars do not explicitly teach determining whether to initiate the modification now or later.
Hamburg teaches determining whether to initiate the modification now or later [para 0079 discloses updating immediately or later based on certain criteria].
It would have been obvious to one of ordinary skill in art, having the teachings of Adams, Mars, and Hamburg before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Adams and Mars to include the functionality as taught by Hamburg in order to obtain an input-output system in which updating now or later may be based on complexity thresholds. 
One of ordinary skill in the art wanted to be motivated to obtain an input-output system in which updating now or later may be based on complexity thresholds to facilitate consolidating views of content across devices [Hamburg, para 0001].

In reference to claim 4, Adams, Mars, and Hamburg teach the invention of claim 1 above. 
The computing platform of claim 1, wherein the selectable item availability configuration output comprises an update to at least one of an order of a question on one or more user interfaces comprising the selectable item availability output and a group identifier comprising an indication of a selection tool used to provide user input in response to the question [Fig. 8, para 0049 discloses that depending on a user’s inputs, the questions displayed as selections, e.g. selectable item availability configuration output, are updated and presented to a user].

In reference to claim 5, Adams, Mars, and Hamburg teach the invention of claim 1 above. 
Adams teaches The computing platform of claim 1, wherein the selectable item availability content output comprises an update to at least one of: a video displayed by one or more user interfaces comprising the selectable item availability output, text displayed on the one or more user interfaces comprising the selectable item availability output, a language in which the text is displayed, and a product with which the text or the video is associated [Figs. 3-13, paras 0044-0054 disclose various textual information on the interfaces; Figs. 6 and 8 disclose various drop down menus in which values are displayed, various text input displayed, as well as an option to input state].

In reference to claim 6, Adams, Mars, and Hamburg teach the invention of claim 1 above. 
Adams teaches The computing platform of claim 1, wherein the selectable item availability configuration output and the selectable item availability content output are generated in response to user input received via a user interface displayed on a selectable item availability management computing platform [Figs. 3-13, paras 0044-0054 disclose an interface, e.g. selectable item availability output, which facilitates a user in obtaining an insurance quote; a user may navigate through options, the entering various information about the driver, vehicles, etc., which then provide further interfaces to facilitate obtaining an insurance quote].

In reference to claim 7, Adams, Mars, and Hamburg teach the invention of claim 1 above. 
Adams teaches The computing platform of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, further cause the computing platform to: 
establish, with a third party source computing platform, a second wireless data connection; generate one or more commands directing the third party source computing platform to provide source data associated with received data; send, to the third party source computing platform, via the second wireless data connection, and along with an indication of the received data, the one or more commands directing the third party source computing platform to provide source data; and receive, from the third party source computing platform and via the second wireless data connection, third party source data [Fig. 1, paras 0034-0039 disclose various computing devices, including third party sources, able to be connected via a plurality of wireless connections; data may be transmitted/received by the third party data collection unit; Figs. 3-13, paras 0044-0054 disclose an interface which facilitates a user in obtaining an insurance quote; a user may navigate through options, the entering various information about the driver, vehicles, etc., which then provide further interfaces to facilitate obtaining an insurance quote].

In reference to claim 8, Adams, Mars, and Hamburg teach the invention of claim 7 above. 
Adams teaches The computing platform of claim 7, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, further cause the computing platform to:
generate the updated selectable item availability output by generating, based at least in part on the third party source data, the updated selectable item availability output [Fig. 1, paras 0034-0039 disclose various computing devices, including third party sources, able to be connected via a plurality of 

In reference to claim 29, Adams, Mars, and Hamburg teach the invention of claim 1 above. 
Adams further teaches wherein the selectable item availability configuration output specifies a modification to one or more of:
levels of coverage for various plans, scenarios for which a stop page is displayed to a user, which products are live in each state, which sections to display to a user based on personal information, which zip codes customers are able to purchase insurance for, dog breeds that may trigger a stop page, which protective devices are displayed to the user, page order or question group order, restrictions applied to renter counties, or changes to an environment via a product release [Figs. 6 and 8 disclose particular order and grouping of elements].

Claims 9, 11, 14-15, and 23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Thomas et al. [hereinafter as Thomas] (US 8,024,234 B1) further in view of Mars further in view of Hamburg.
	In reference to claim 9, Adams teaches a method comprising:
establishing, with a user device, a first wireless data connection [Fig. 1, paras 0034-0039 disclose various computing devices able to be connected via a plurality of wireless connections];
receiving, from the user device and via the first wireless data connection, a request to access a selectable item availability output [Figs. 3-13, paras 0044-0054 disclose an interface, e.g. selectable item availability output, which facilitates a user in obtaining an insurance quote];
generating one or more commands to cause display of the selectable item availability output [Figs. 3-13, paras 0044-0054 disclose an interface, e.g. selectable item availability output, which facilitates a user in obtaining an insurance quote; a user may navigate through options, which then provide further interfaces to facilitate obtaining an insurance quote];
sending, to the user device and along with the one or more commands to cause display of the selectable item availability output, selectable item availability output information [Figs. 3-13, paras 0044-0054 disclose various information presented on an interface], wherein the selectable item availability output information includes: an element configuration for one or more element elements to be displayed on the selectable item availability output, wherein the element configuration refers to a format or an order of elements, and specified information to be displayed on the selectable item availability output using the element configuration [Fig. 6, para 0047 discloses various input formats such as text boxes, drop-downs, etc., each which potential specified values, for instance the date, state, etc.; Fig. 8, para 0049 also discloses a similar interface];
receiving, from a switchboard output control computing platform [Fig. 1, paras 0034-0039 disclose various computing devices able to be connected via a plurality of wireless connections], a selectable item availability configuration output comprising a configuration update to the selectable item availability output [Fig. 8, para 0049 discloses that depending on a user’s inputs, the questions displayed as selections, e.g. selectable item availability configuration output, are updated and presented to a user], wherein the configuration update comprises a modification to the element configuration [Fig. 6, para 0047 discloses various input formats such as text boxes, drop-downs, etc., each which potential specified values, for instance the date, state, etc.; Fig. 8, para 0049 also discloses a similar interface];
receiving, from a content output control computing platform, a selectable item availability content output comprising a content update to the selectable item availability output [Figs. 3-13, paras 0044-0054 disclose the ability for a user to enter various information about the driver, vehicles, etc.], wherein the content update comprises a modification to the specified information to be displayed on the selectable item availability output using element configuration [Fig. 6, para 0047 discloses various input formats such as text boxes, drop-downs, etc., each which potential specified values, for instance the date, state, etc.; Fig. 8, para 0049 also discloses a similar interface];
generating, via machine learning algorithms and datasets, based on the selectable item availability configuration output, and based on the selectable item availability content output, an updated selectable item availability output [para 0041 discloses using an algorithm to determine a recommended insurance product, based on various information about the driver, vehicles, etc.; Fig. 8, para 0049 discloses that depending on a user’s inputs, the questions displayed as selections, e.g. selectable item availability configuration output, are updated and presented to a user];
receiving, from the user device and via the first wireless data connection, a second request to access the selectable item availability output [Figs. 3-13, paras 0044-0054 disclose a series of interfaces updates depending on the navigation and inputting of data of and by the user];
generating one or more commands to cause display of the updated selectable item availability output [Figs. 3-13, paras 0044-0054 disclose an interface, e.g. selectable item availability output, which facilitates a user in obtaining an insurance quote; a user may navigate through options, which then provide further interfaces to facilitate obtaining an insurance quote]; 
sending, to the user device and along with the one or more commands to cause display of the selectable item availability output, the updated selectable item availability output [Figs. 3-13, paras 0044-0054 disclose a series of interfaces updates depending on the navigation and inputting of data of and by the user];
receiving, from the user device, user input received via the updated selectable item availability output; and updating, based on the user input, the updated selectable item availability output [Fig. 8, 
However, Adams does not explicitly teach wherein updating the updated selectable item availability output comprises: identifying a state specified in the user input; selecting background scenery associated with the identified state, and updating a background of the updated selectable item availability output to include the selected background scenery.
Thomas teaches wherein updating the updated selectable item availability output comprises: identifying a state specified in the user input; selecting background scenery associated with the identified state, and updating a background of the updated selectable item availability output to include the selected background scenery [col. 22, lines 32-48 discloses that a user selects a city and upon selecting the city, the system presents graphics, such as a background, to the user, the graphics customized for the particular city].
It would have been obvious to one of ordinary skill in art, having the teachings of Adams and Thomas before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Adams to include the functionality as taught by Thomas in order to obtain an input-output system in which user input of a city may be updated and a background related to the city be displayed. 
One of ordinary skill in the art wanted to be motivated to obtain an input-output system in which user input of a city may be updated and a background related to the city be displayed to provide efficiency in selling and buying processes [Thomas, col. 2, lines 46-47].
However, although Thomas teaches the ability to identify a city, Thomas does not explicitly teach that the city is identified and associated with a zip code.
It would have been obvious to one of ordinary skill in the art to use a zip code to identify a city, as the use of a zip code is to do exactly that: identify a location, including a city. One of ordinary skill in 
However, while Adams teaches an element configuration [Fig. 6, para 0047 discloses various input formats such as text boxes, drop-downs, etc., each which potential specified values, for instance the date, state, etc.; Fig. 8, para 0049 also discloses a similar interface], Adams and Thomas do not explicitly teach identifying a complexity of the modification to the element configuration; determining, based on a comparison of the complexity of the modification to the element configuration to a first predetermined complexity threshold; identifying a complexity of the content update; determining, based on a comparison of the complexity of the content update to a second predetermined complexity threshold.
Mars teaches identifying a complexity of the modification to the element configuration; determining, based on a comparison of the complexity of the modification to the element configuration to a first predetermined complexity threshold; identifying a complexity of the content update; determining, based on a comparison of the complexity of the content update to a second predetermined complexity threshold [paras 0024-0032 discloses the process of user input data exceeding a complexity threshold, generating a classification label, identifying multiple distinct slot classification labels, and updating input data; Note: in the Specification of instant application, paragraphs 0057, 0073, 0100, are the paragraphs which discuss a complexity threshold. The Specification makes no distinction between a first and a second threshold, therefore the rejection is made in view of that interpretation].
It would have been obvious to one of ordinary skill in art, having the teachings of Adams, Thomas, and Mars before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Adams and Thomas to include the functionality as taught by Mars in 
One of ordinary skill in the art wanted to be motivated to obtain an input-output system in which output may be generated based on a complexity threshold to provide a flexible virtual assistant solution for effectively and conversantly interacting with a user [Mars, para 0006].
However, Adams, Thomas, and Mars do not explicitly teach determining whether to initiate the modification now or later.
Hamburg teaches determining whether to initiate the modification now or later [para 0079 discloses updating immediately or later based on certain criteria].
It would have been obvious to one of ordinary skill in art, having the teachings of Adams, Thomas, Mars, and Hamburg before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Adams, Thomas, and Mars to include the functionality as taught by Hamburg in order to obtain an input-output system in which updating now or later may be based on complexity thresholds. 
One of ordinary skill in the art wanted to be motivated to obtain an input-output system in which updating now or later may be based on complexity thresholds to facilitate consolidating views of content across devices [Hamburg, para 0001].

In reference to claim 11, Adams, Thomas, Mars, and Hamburg teach the invention of claim 9 above. 
Adams teaches The method of claim 9, wherein the selectable item availability configuration output comprises an update to at least one of an order of a question on one or more user interfaces comprising the selectable item availability output and a group identifier comprising an indication of a selection tool used to provide user input in response to the question [Fig. 8, para 0049 and wherein the selectable item availability content output comprises an update to at least one of: a video displayed by one or more user interfaces comprising the selectable item availability output, text displayed on the one or more user interfaces comprising the selectable item availability output, a language in which the text is displayed, and a product with which the text or the video is associated [Figs. 3-13, paras 0044-0054 disclose various textual information on the interfaces; Figs. 6 and 8 disclose various drop down menus in which values are displayed, various text input displayed, as well as an option to input state].

In reference to claim 14, Adams, Thomas, Mars, and Hamburg teach the invention of claim 9 above. 
Adams teaches The method of claim 9, further comprising: generating the updated selectable item availability output by generating, based at least in part on third party source data, the updated selectable item availability output [Fig. 1, paras 0034-0039 disclose various computing devices, including third party sources, able to be connected via a plurality of wireless connections; data may be transmitted/received by the third party data collection unit; Figs. 3-13, paras 0044-0054 disclose an interface which facilitates a user in obtaining an insurance quote; a user may navigate through options, the entering various information about the driver, vehicles, etc., which then provide further interfaces to facilitate obtaining an insurance quote].

In reference to claim 15, claim 15 is rejected by the same reasons as that of claim 9.

In reference to claim 23, Adams, Thomas, Mars, and Hamburg teach the invention of claim 9 above.
element configuration [Fig. 6, para 0047 discloses various input formats such as text boxes, drop-downs, etc., each which potential specified values, for instance the date, state, etc.; Fig. 8, para 0049 also discloses a similar interface]; the updated selectable item availability output [Fig. 8, para 0049 discloses that depending on a user’s inputs, the questions displayed as selections, e.g. selectable item availability configuration output, are updated and presented to a user]; second request to access the selectable item availability output [Figs. 3-13, paras 0044-0054 disclose a series of interfaces updates depending on the navigation and inputting of data of and by the user].
Hamburg further teaches determining that the updated selectable item availability output should be generated now comprises determining that the updated selectable item availability output should be generated prior to receiving the second request to access the selectable item availability output [para 0079 discloses prefetching, e.g. before a request, data to update content].
Adam also further teaches determining that the updated selectable item availability output should be generated now comprises determining that the updated selectable item availability output should be generated prior to receiving the second request to access the selectable item availability output [para 0046 discloses accessing previously stored information, i.e. the output is generated prior to receiving a second request].

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Mars further in view of Hamburg further in view of Zakas et al. [hereinafter as Zakas] (US 8,543,463 B2).
In reference to claim 21, Adams, Mars, and Hamburg teach the invention of claim 1 above.
Adams further teaches The computing platform of claim 1, wherein:
the selectable item availability configuration output was generated based on first user input received via a switchboard interface, different than the selectable item availability output [Fig. 1, paras 0034-0039 disclose various computing devices able to be connected via a plurality of wireless connections]; and the selectable item availability content output was generated based on second user input, received via a content interface, different than the selectable item availability output, displayed at the enterprise user device [Fig. 6, para 0047 discloses various input formats such as text boxes, drop-downs, etc., each which potential specified values, for instance the date, state, etc.; Fig. 8, para 0049 also discloses a similar interface].
However, Adams, Mars, and Hamburg do not explicitly teach that output was displayed at an enterprise user device different than the user device. 
Zakas teaches that output was displayed at an enterprise user device different than the user device [Fig. 8, col. 16, lines 28-62 disclose a collaboration session with a plurality of users, where users may view and input options].
It would have been obvious to one of ordinary skill in art, having the teachings of Adams, Mars, Hamburg, and Zakas before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Adams, Mars, and Hamburg to include the functionality as taught by Zakas in order to obtain an input-output system in which display may be presented on another device. 
One of ordinary skill in the art wanted to be motivated to obtain an input-output system in which display may be presented on another device to provide a more efficient, enjoyable, and user-friendly collaboration session [Zakas, col. 2, line 22].

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Mars further in view of Hamburg further in view of Mayer-Ullmann et al. [hereinafter as Mayer-Ullmann] (US 2009/0204577 A1).
In reference to claim 22, Adams, Mars, and Hamburg teach the invention of claim 1 above.
However, while Adams teaches the selectable item availability output as expressed above, Adams, Mars, and Hamburg do not explicitly teach the modification to the element configuration comprises replacing a drop down menu with a text box, wherein: the drop down menu was displayed on the selectable item availability output and prompted for information, and the text box is to be displayed on the selectable item availability output and prompt for the information.
Mayer-Ullmann teaches the modification to the element configuration comprises replacing a drop down menu with a text box, wherein: the drop down menu was displayed on the selectable item availability output and prompted for information, and the text box is to be displayed on the selectable item availability output and prompt for the information [para 0022 discloses replacing a drop down with a text box in order to input additional information].
It would have been obvious to one of ordinary skill in art, having the teachings of Adams, Mars, Hamburg, and Mayer-Ullmann before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Adams, Mars, and Hamburg to include the functionality as taught by Mayer-Ullmann in order to obtain an input-output system in which a drop down menu may be replaced with a text box. 
One of ordinary skill in the art wanted to be motivated to obtain an input-output system in which a drop down menu may be replaced with a text box to allow a user to input more refining information [Mayer-Ullmann, para 0022].

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Mars further in view of Hamburg further in view of Thomas.
In reference to claim 24, Adams, Mars, and Hamburg teach the invention of claim 1 above. 
 receiving, from the user device, user input received via the updated selectable item availability output; updating, based on the user input, the updated selectable item availability output [Fig. 8, para 0049 discloses that depending on a user’s inputs, the questions displayed as selections, e.g. selectable item availability configuration output, are updated and presented to a user], Adams, Mars, and Hamburg do not explicitly teach However, Adams does not explicitly teach wherein updating the updated selectable item availability output comprises: identifying a state specified in the user input; selecting background scenery associated with the identified state, and updating a background of the updated selectable item availability output to include the selected background scenery.
Thomas teaches wherein updating the updated selectable item availability output comprises: identifying a state specified in the user input; selecting background scenery associated with the identified state, and updating a background of the updated selectable item availability output to include the selected background scenery [col. 22, lines 32-48 discloses that a user selects a city and upon selecting the city, the system presents graphics, such as a background, to the user, the graphics customized for the particular city].
It would have been obvious to one of ordinary skill in art, having the teachings of Adams, Mars, Hamburg, and Thomas before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Adams, Mars, and Hamburg to include the functionality as taught by Thomas in order to obtain an input-output system in which user input of a city may be updated and a background related to the city be displayed. 
One of ordinary skill in the art wanted to be motivated to obtain an input-output system in which user input of a city may be updated and a background related to the city be displayed to provide efficiency in selling and buying processes [Thomas, col. 2, lines 46-47].
associated with a zip code.
It would have been obvious to one of ordinary skill in the art to use a zip code to identify a city, as the use of a zip code is to do exactly that: identify a location, including a city. One of ordinary skill in the art would be motivated to obtain an input-output system in which user input of a zip code may be updated and a background related to the city related to the zip code be displayed to provide efficiency in selling and buying processes [Thomas, col. 2, lines 46-47].

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Mars further in view of Hamburg further in view of Thomas further in view of Williams (US 2003/0149600 A1) further in view of Goldberg et al. [hereinafter as Goldberg] (US 2010/0269054 A1).
In reference to claim 25, Adams, Mars, Hamburg, and Thomas teach the invention of claim 24 above.
However, while Adams, Mars, Hamburg, and Thomas teach the updated selectable item availability output, and Thomas teaches the background scenery as expressed above, Adams, Mars, and Thomas do not explicitly teach updating the updated selectable item availability output further comprises: selecting, based on a vehicle type specified in the user input, a vehicle image; and updating the updated selectable item availability output to include the vehicle image in the background scenery.
Williams teaches updating the updated selectable item availability output further comprises: selecting, based on a vehicle type specified in the user input, a vehicle image; and updating the updated selectable item availability output to include the vehicle image in the background scenery [para 0071 discloses displaying a picture that corresponds to a selected type of car; the content is displayed in a layout of the display, e.g. background scenery].

One of ordinary skill in the art wanted to be motivated to obtain an input-output system in which a vehicle image may be displayed based on selected vehicle type to improve systems for entering reservations [Williams, para 0013].
However, while Williams teaches displaying a vehicle image based on vehicle type, Adams, Mars, Hamburg, Thomas, and Williams do not explicitly teach that the image of the vehicle is displayed driving through.
Goldberg teaches that the image of the vehicle is displayed driving through [para 0029 discloses a make and model of a car, and a car drive in a virtual environment].
It would have been obvious to one of ordinary skill in art, having the teachings of Adams, Mars, Hamburg, Thomas, Williams, and Goldberg before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Adams, Mars, Hamburg, Thomas, and Williams to include the functionality as taught by Goldberg in order to obtain an input-output system in which an animated vehicle image may be displayed based on selected vehicle type. 
One of ordinary skill in the art wanted to be motivated to obtain an input-output system in which an animated vehicle image may be displayed based on selected vehicle type to enhance a customer experience while shopping [Goldberg, para 0006].

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Mars further in view of Hamburg further in view of Thomas further in view of Feldman et al. [hereinafter as Feldman] (US 2017/0032466 A1).
In reference to claim 26, Adams, Mars, Hamburg, and Thomas teach the invention of claim 24 above.
However, while Adams, Mars, Hamburg, and Thomas teach the updated selectable item availability output as expressed above, Adams, Mars, Hamburg, and Thomas do not explicitly teach updating the updated selectable item availability output further comprises: modifying, based on home structural information specified in the user input, an image of a home depicted in the updated selectable item availability output, wherein modifying the image of the home comprises modifying the image of the home to include one or more of: living space above the garage, a pool, a deck, a porch, or a basement.
Feldman teaches updating the updated selectable item availability output further comprises: modifying, based on home structural information specified in the user input, an image of a home depicted in the updated selectable item availability output, wherein modifying the image of the home comprises modifying the image of the home to include one or more of: living space above the garage, a pool, a deck, a porch, or a basement [Fig. 5, para 0036 discloses a virtual home, including an image of a basement; para 0017 discloses the virtual home in association with obtaining an insurance policy].
It would have been obvious to one of ordinary skill in art, having the teachings of Adams, Mars, Hamburg, Thomas, and Feldman before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Adams, Mars, Hamburg, and Thomas to include the functionality as taught by Feldman in order to obtain an input-output system in which a home image may be displayed based on selected home characteristics. 
.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Mars further in view of Hamburg further in view of Thomas further in view of Chembula (US 2015/0332088 A1).
In reference to claim 27, Adams, Mars, Hamburg, and Thomas teach the invention of claim 24 above.
However, while Adams, Mars, Hamburg, and Thomas teach the updated selectable item availability output as expressed above, Adams, Mars, Hamburg, and Thomas do not explicitly teach wherein updating the updated selectable item availability output further comprises: modifying, based on text, a facial expression on a figure depicted on the updated selectable item availability output.
Chembula teaches wherein updating the updated selectable item availability output further comprises: modifying, based on text, a facial expression on a figure depicted on the updated selectable item availability output [para 0068 discloses automatically displaying an emoticon based on particular text input].
However, although Chembula does not explicitly teach displaying a facial expression based on user employment information, it would have been obvious to one of ordinary skill in the art to do so because Chembula is able to display facial expressions based on text; the system of Chembula would be able to distinguish textual context, including context associated with employment.
It would have been obvious to one of ordinary skill in art, having the teachings of Adams, Mars, Hamburg, Thomas, and Chembula before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Adams, Mars, Hamburg, and Thomas to include the 
One of ordinary skill in the art wanted to be motivated to obtain an input-output system in which a facial expression may be depicted based on user information to accurately represent a user’s true emotion [Chembula, para 0010].

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Mars further in view of Hamburg further in view of Thomas further in view of Thomas et al. [hereinafter as Thomas2] (US 2012/0246024 A1).
In reference to claim 28, Adams, Mars, Hamburg, and Thomas teach the invention of claim 24 above.
However, while Adams, Mars, Hamburg, and Thomas teach the updated selectable item availability output as expressed above, Adams, Mars, Hamburg, and Thomas do not explicitly teach wherein updating the updated selectable item availability output further comprises: sending, based on the user input, a source data request for source data associated with the user input; receiving the source data, wherein the source data indicates one of more of a year a home was built, a residence type, square footage of the home, a home type, an exterior wall type, a roof style, or a number of stories of the home; and updating, based on the received source data, the updated selectable item availability output, wherein updating the updated selectable item availability output comprises updating an image of the home, depicted in the updated selectable item availability output, based on the received source data.
Thomas2 teaches updating the updated selectable item availability output further comprises: sending, based on the user input, a source data request for source data associated with the user input; receiving the source data, wherein the source data indicates one of more of a year a home was built, a residence type, square footage of the home, a home type, an exterior wall type, a roof style, or a number of stories of the home; and updating, based on the received source data, the updated selectable item availability output, wherein updating the updated selectable item availability output comprises updating an image of the home, depicted in the updated selectable item availability output, based on the received source data [para 0055 discloses displaying homes based on various characteristics, such as home type].
It would have been obvious to one of ordinary skill in art, having the teachings of Adams, Mars, Hamburg, Thomas, and Thomas2 before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Adams, Mars, Hamburg, and Thomas to include the functionality as taught by Thomas2 in order to obtain an input-output system in which an image of home may be displayed based on various characteristics. 
One of ordinary skill in the art wanted to be motivated to obtain an input-output system in which an image of home may be displayed based on various characteristics to make transactions more efficient [Thomas2, para 0002].

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Mars further in view of Hamburg further in view of Goldberg.
In reference to claim 30, Adams, Mars, and Hamburg teach the invention of claim 1 above. 
However, while Adams teaches wherein the selectable item availability content output specifies a modification to: text [Fig. 8, para 0049 discloses text indicating make and model of a vehicle], Adams does not explicitly teach an association between text and video content [Figs. 6 and 8 disclose various drop down menus in which values are displayed, various text input displayed, as well as an option to input state].
Goldberg teaches an association between text and video content [para 0029 discloses a make and model of a car, and a car drive in a virtual environment].

One of ordinary skill in the art wanted to be motivated to obtain an input-output system in which text and video are associated to enhance a customer experience while shopping [Goldberg, para 0006].

Response to Arguments
	The objections to claims 1 and 23 have been removed in light of amendments; claim 9 is still objected to for the reasons provided in the Office Action above.
	The 112 rejection of claims 1, 4-9, 11, 14, and 21-30 has been removed in light of amendments.
Applicant’s arguments with respect to claim(s) have been considered but are moot because of new grounds of rejection necessitated by amendment; see the Rejection above for prior art mappings and explanations.

Examiner’s Note
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure as follows.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the estate of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections. See 37 CFR § 1.111(0).
	Frost et al. (US-202003492580-A1) discloses updating based on a predetermined threshold [para 0082].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237.  The examiner can normally be reached on M-F 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/ANDREW CHUNG/Examiner, Art Unit 2173   

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173